Order denying appellant’s motion to vacate and set aside the verdict of the Sheriff’s jury that the appellant was incompetent and for other relief unanimously modified, without costs, to the extent of permitting the incompetent to traverse the allegations of incompetency. Said issue is to be tried by a jury at Trial Term of the New York County Supreme Court on October 2, 1958. The prior inquisition and proceedings are to stand until the determination of the traverse. (See Matter of Blewitt, 131 N. Y. 541.) The order appealed from is otherwise affirmed. Settle order. Concur — Rabin, J. P., M. M. Frank, Valente, McNally and Stevens, JJ.